FIRST AMENDMENT TO FULL SERVICE OFFICE LEASE

THIS FIRST AMENDMENT TO FULL SERVICE OFFICE LEASE (this "First Amendment") is
made and entered into as of September 30, 2002 by and between BEDFORD PROPERTY
INVESTORS, INC., a Maryland corporation ("Landlord"), and eCOLLEGE.COM, a
Delaware corporation ("Tenant").

Recitals

This First Amendment is made with respect to the following facts:

A. Pursuant to a Full Service Office Lease dated as of March 29, 2002, between
Landlord, as landlord, and Tenant, as tenant (the "Lease"), Landlord leased to
Tenant certain premises designated as Suites 180 and 200 and consisting of
approximately 47,615 square feet of Rentable Area (as more particularly
described in the Lease, the "Premises") located on the first and second floors
of the building located at 4900 South Monaco Street, Denver, Colorado (as more
particularly described in the Lease, the "Building").

B. Landlord and Tenant now wish to amend the Lease to provide for the addition
of three (3) covered parking spaces for Tenant's use on a month-to-month basis.

Amendment



In consideration of the facts set forth in the Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:



1. Defined Terms. All capitalized terms used but not defined in the First
Amendment will have the meanings set forth for such terms in the Lease. All
terms that are defined in this First Amendment and used in any provisions that
are added to the Lease pursuant to the First Amendment will have the meanings in
the Lease set forth for such terms in this First Amendment.

Parking

. Article 32 of the Full Service Office Lease is hereby modified as follows:



Effective October 1, 2002, Tenant shall have the right to use an additional
three (3) covered spaces assigned by Landlord in the Parking Structure on a
month-to-month basis, cancelable by either party with 30 days written notice.
The monthly rate for each month-to-month space shall be $50.00. Tenant hereby
covenants and agrees to pay all charges for all such parking spaces as
additional rent on the first day of each month, in advance, without notice,
demand, setoff or recoupment.

3. Counterparts. This First Amendment may be executed in counterparts, all such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.

4. Authority to Bind. The individuals signing this First Amendment on behalf of
Landlord and Tenant represent and warrant that they empowered and duly
authorized to bind Landlord or Tenant, as the case may be, to this First
Amendment according to its terms.

5. Ratification. Except as amended hereby, the Lease has not been amended and,
as amended hereby, the parties ratify and confirm the Lease as being in full
force and effect.

Having read and intending to be bound by this First Amendment, the parties have
executed it as of the date first set forth above.

 



LANDLORD:

BEDFORD PROPERTY INVESTORS, INC., a
Maryland corporation

By:    /s/ Jim Moore                    
Jim Moore, Executive Vice President &
Chief Operating Officer

 

TENANT:

eCOLLEGE.COM, a Delaware corporation

By:      /s/ Douglas H. Kelsall            
Douglas H. Kelsall, Executive Vice President &
Chief Financial Officer



